Little, J.
Inasmuch as the solicitor-general is required by the constitution of this State to represent the State in all cases in the superior courts of his circuit, it follows that when a writ of certiorari has been sued out and sanctioned, to review the errors committed in a criminal case in a city court, the solicitor-general of the circuit in which the city having such court is located must be given notice of the sanction of such writ, because, after such sanction, the case is one pending in the superior court. McElhannon v. State, 112 Ga. 221, and cases cited. There was no error in dismissing the certiorari for the want of such notice.

Judgments affirmed.


All the Justices concumng, except Lewis, J., absent.